Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication as filed on 21 OCT 2022.    
Amendments to claims 1-16 are entered and considered. 
Claims 1-16 present and examined as filed on 21 OCT 2022. 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-16, the independent claims (claim 1) directed, in part, to receiving a user goal, identifying components therein, identifying costs therein, obtaining and applying existing accumulated rewards of the user, applying a value determination to identify a value score, identify reward offering and policy data associated with transfer families, obtain credit card data, identify and obtain eligible accounts and associated rewards, obtain historic spending, identify an optimal wallet recommendation, considering timing and spending recommendations, obtaining location information, identifying a pathway computation selection, identifying costs associated with the redemption categories, and minimum transfer thresholds, applying a value determination analysis, updating the recommendations based on said value scores and presenting the computed updated recommendations. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions in the form of marketing or sales activities/behaviors. Identification of and suggestion thereof of an “optimal wallet recommendation based on user preferences” is itself a marketing activity in that the recommendation or suggestion is made in the hopes the user will accept.  If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. 
The claims further recite a mental process – each of the steps in the claim, and in particular the receiving, identifying, applying, identifying reward offerings, identifying new credit cards, as well as the newly added location determination, identification of a credit card, a multifactor calculation regarding rewards pathways, computing real time value scores, considering minimum transfer thresholds, applying a determination analysis iteratively, and updating an optimal wallet recommendation, could be performed entirely in the human mind, as they are iterations of observation, evaluation, judgement, opinion. If a claim limitation under its broadest reasonable interaction covers concepts performed in the human mind, it falls within the mental processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional element – “a computing device processor, and a memory including instructions, and wherein the recommendations are ultimately “presented” on a user device.” Claim 1 further recites the use of an API or software to retrieve information from sources. Claim 1 has been amended to recite that the transactions are compared/considered in “real time,” and further, that geolocation data is obtained from a global positioning component of the computing device.  Examiner finds this is at best an instruction to “apply” computing technology to the abstract idea, or to generally link the two as the use is recited merely as an afterthought rather than an improvement to the technology itself or a technical field. Examiner further notes that the inclusion of the phrase “real time” is descriptive at best rather than indicative of any sort of improvement to the technology therein – i.e. the device as claimed is relying on the existing GPS capacity of the device in order to complete the recommendations. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a computing device processor, memory, a user device,” and use of an API or software to retrieve information from sources. Claim 1 has been amended to further rely on the existing GPS functionality of the mobile device and location therein, and a general description of information being moved “in real time.”  When considered individually, the processor, memory, user device with GPS functionality, and API claim elements only contribute generic recitations of technical elements to the claims, and with regard the API itself appears to be more instructions to “apply” or “generally link” the computing technology as claimed.  It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements or technologies. Examiner looks to Applicant’s specification in [0178] - “Memory subsystem 712 can include various types of memory, including RAM, ROM, flash memory, or other memory. Memory 712 can include SRAM (static RAM) or DRAM(dynamic RAM)…  Additionally, or alternatively, communication subsystem 720 can include hardware and/or software components to communicate with satellite-based or ground-based location services, such as GPS (global positioning system). In some embodiments, communication subsystem 720 may include, or interface with, various hardware or software sensors. The sensors may be configured to provide continuous or and/or periodic data or data streams to a computer system through communication subsystem 720.”  At [0180]   “…processing system 722 can include one or more processors or other devices operable to control computing device 700. Such processors can include single-core processors 724, multi-core processors, which can include central processing units (CPUs),graphical processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs) or any other generalized or specialized microprocessor or integrated circuit. Various processors within processing system 722, such as processors 724 and 726, may be used independently or in combination depending on the application.” And finally, at [0064]  User device(s) 110 may be a server, a desktop computer, a laptop computer, personal digital assistant (PDA), an in- or out-of-car navigation system, a smart phone or other cellular or mobile phone, or mobile gaming device, among other suitable computing devices. User devices 110 may execute one or more client applications, such as a web browser (e.g., Microsoft Windows Internet Explorer, Mozilla Firefox, Apple Safari, Google Chrome, and Opera, etc.), or a dedicated application to submit user data, or to make prediction queries over a network 150.” At [058] “A variety of different methodologies may be used to retrieve the relevant reward policy data, including but not limited to, data scrapes, API access,”; at [081] “API’s are described similarly as a well understood means of data transfer, and at [098] Interface 410 can include any appropriate components known or used to receive requests or other data from across a network, such as may include one or more application programming interfaces (APIs) or other such interfaces for receiving such requests
and/or data.” Finally, at [0109] “In certain embodiments, details of a user's location (e.g., geographic location or GPS location) can be used to identify nearby stores, which can be used to supplement details of a current purchase and/or otherwise be used to select a credit card for a purchase.”  These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.  Further with respect to the use of the APIs as claimed, there is no particular application with or by use even of a particular “type” of API, let alone API alone – instead it is clear this is generally linking the use of the abstract ideas identified to the particular technological environment including APIs.  Examiner finds similarly with the use of GPS location – the claim appears to rely on GPS information being a standard feature of any mobile device capable of executing the claimed invention. Examiner notes the phrase “real time” is found to be descriptive at best, rather than indicative to any specific improvement or significantly more. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-16 are directed to various parameters and rules by which the recommendations are created.   These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities, specifically in the form of recommending a product to a user. These are also similar to the abstract idea of mental processes – the claims encompass various means of determining and objective decision making, all of which can be performed in the human mind. While these claims provide helpful context to the invention – i.e. clarifying the considerations as far as user goals, as well as the codification of various elements of policy rules and goals for recommending a given credit card, these elements are unable to confer subject matter eligibility. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Prior Art
Applicant’s substantial amendments as well as remarks in the 21 OCT 2022 response and the discussion held during the September  2022 interview have been found to be persuasive. Examiner believes independent claim 1, and subsequently claims 2-16, to be free of the prior art. 
The closest prior art is believed to be:  
Nagaraj et al (US 20170083930 A1) 
Iannacci (US 20020062249 A1) 
Chandrasekaran (US 20150324830 A1)
The Honeymoon Guy: “Bermuda on a Budget, Soon” (hereinafter HoneymoonGuy , available at: https://thehoneymoonguy.com/reader-request-bermuda-on-a-budget-for-2nd-honeymoon/). 
Nagaraj as cited discloses a computer implemented method of receiving a user’s travel goals, and using that information to separate the goals into components and subsequently into a cost associated with the components. Rewards are accumulated and suggested based on a user’s transaction history, and values are determined for redemption goals of a user based on the accumulated rewards. Nagaraj further teaches consideration of policy of different credit card issuers, how that pertains to a user’s goals, and suggesting additional or existing cards for a user to execute a given transaction most in line with the stated goals, as well as ongoing applicability to spending in a given store or online. Iannacci as cited discloses a similar means of identifying costs and rewards associated with a user goal as far as accumulated points to meet the stated goal. Iannacci also discusses policy considerations, as well as multiple forms of currency to meet established components/costs of a single stated travel goal. Chandrasekaran discloses wherein a user requests the actual wallet initialization and recommendations, rather than the stated goal alone, including timing and spending recommendations for a given user’s goals and historic spending, and ultimately presenting a customized wallet recommendation in conjunction with existing accounts of a user further in conjunction with location information. Finally, Honeymoon Guy discloses a detailed example of a goal based redemption spread across multiple categories and types of points accruals. Honeymoon Guy’s example provides a more specific breakdown of the pros/cons of a certain means of planning for a multiple category redemption. However, Examiner finds that the newly amended limitations in combination with the detailed order of the types of requests received from a user, as well as the consideration of multiple pathways and the assignment of ongoing value scores, to a more complicated redemption event, to be not fairly taught in the prior art in a manner in which would not result in impermissible hindsight.
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

	
Response to Arguments 
Applicant’s arguments as filed 21 OCT 2022 have been fully considered. 
Applicant begins the remarks with a summary of the state of the rejection of various claims, and a brief summary of the interview held on 21 SEPT 2021. 
Applicant then begins an overview/summary of USPTO Guidance regarding subject matter eligibility on pages 10-11. 
As per Applicant’s remarks regarding Step 2a/Prong one of the analysis, on page 11, Applicant appears to be simply stating limitations of the claims rather than discussing the abstract idea(s) identified. Examiner submits that no such generalized scenario was presented, rather, limitations were addressed in the analysis and applied to the guidance in order to support a finding of the abstract idea(s) identified. Examiner addresses the amended limitations of “real time” in subsequent steps of the analysis, however, Examiner finds such amendments to be descriptive at best. Per the 2019 Guidance, a mental process is found in “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” – each of which appears to be present in the computation of av value assessment and an ultimate recommendation path based on user’s stated goals. Applicant is reminded that the recitation of a generic computer component in a claim does not preclude the identification of a recited abstract idea. Similarly, the Guidance states that a certain method of organizing human activity is found in “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” – again, Examiner has identified the concepts above believed to be recited in the claimed limitations. 
Applicant’s remarks regarding 2A/Prong 2 of the analysis begin on page 12, with again a selection of USPTO Guidance. Applicant concludes that a practical application is found “providing a system that in real time maximizes reward points across various credit cards…” on page 13, in reference to paragraph [008] of the specification. However, Examiner finds that Applicant’s arguments are unpersuasive – as per Applicant’s own reproduction of the 2019 Guidance, an “additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field” would constitute a practical application. Examiner respectfully submits that ‘maximizing rewards points” is neither itself related to the functioning of ac computer, technology, or technical field. The portion(s) of the specification reproduced on page 14 appear to focus solely on the improvement to the credit card recommendations, with the “Real time” aspect again, being only nominally recited as descriptive matter rather than evidence of a practical application therein. 
On page 15, Applicant turns to a discussion of “significantly more.” Applicant’s reliance on the example provided is found unpersuasive, at least in view of Applicant’s own remarks on pge 16 – the claim in Example 4 is limited to a particular mobile device, i.e. a general purpose computer, however, an improvement therein (to GPS) is found in the combination of elements. The remarks on page 16 clearly state what the improvement is found to be – “improving the signal acquisition sensitivity of a receiver to extend the usefulness of the technology into weak signal environments.” Examiner finds no such improvement therein in the portions of claim 1 cited or as otherwise recited. Instead, as noted in the rejection, the claim limitations appear to be merely applying the use of GPS location, rather than any improvement therein. 
Applicant’s remarks regarding the prior art begin on page 18 of the remarks. In view of the amendments as well as the discussion during the interview conducted in September 2022, and the remarks discussed on pages 19-21, Examiner believes the claims overcome the prior art of record. 

Additional Relevant Prior Art 
US20130311266 to Vichich discloses multiple categories of rewards sought by a user – [065] discloses a similar example of a family seeking hotel & flight assistance through rewards points. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622


/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622